151 F.3d 1032
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.CITIZENS FOR A BETTER ENVIRONMENT, a not for profitcorporation, Plaintiff-Appellant,v.STEEL COMPANY, a corporation, also known as Chicago Steel &Pickling Company, Defendant-Appellee.
No. 96-1136.
United States Court of Appeals, Seventh Circuit.
June 8, 1998.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.
Before Hon.  JESSE E. ESCHBACH, Hon.  ILANA DIAMOND ROVNER, and Hon.  TERENCE T. EVANS, Circuit Judges.
ORDER
MAROVICH, J.


1
This case is before us on remand from the Supreme Court.  The parties have filed statements of position, pursuant to Circuit Rule 54, and those have been reviewed in light of the Supreme Court's opinion of March 4, 1998.

Upon consideration, IT IS ORDERED:

2
(1) That our opinion of July 23, 1996, is vacated;


3
(2) That the case be remanded to the district court with instructions to dismiss the complaint;


4
(3) Costs are awarded to the defendant-appellee.


5
SO ORDERED.